                          IN THE UNITED STATES DISTRICT              COURT

                                            FOR ALASKA


IN THE MATTER OF THE ARREST                          Case No. 4:21-mj-00040-SAO
OF YAUNA MARIE TAYLOR

                                                     Filed Under Seal

                             AFFIDAVIT IN SUPPORT OF AN
                        APPLICATION FOR AN ARREST WARRANT

        1, Derik M. Stone, a Special Agent (SA) with the Federal Bureau of Investigation        (FBI),

being first duly sworn, hereby depose and state as follows:

Introduction   and Agent Background

        1.      I am a Special Agent (SA) of the Federal Bureau of Investigation      (FBI), United

States Department   of Justice, assigned to the Anchorage    Division, Fairbanks Resident Agency.        I

have been employed by the FBI since September 2002 and am currently assigned to investigate

criminal matters within the jurisdiction   of the FBI. In this assignment,   I have investigated a

number of violations of Title 18, United States Code (U.S.C), including, but not limited to, mail

fraud, wire fraud, murder for hire, possession and distribution    of child pornography,   financial

institution fraud, fraud against the government,   bank robbery, false statements,   healthcare fraud,

and various drug crimes (Title 21).

Applicable Law

       2.      This affidavit is submitted to support a criminal complaint and arrest warrant for

Yauna Marie TAYLOR (DOB 0112411982) for the distribution            of heroin and conspiracy to

distribute heroin in violation of Title 21 U.S.C. §§ 841(a)(1) and 846.




       Case 4:21-mj-00040-SAO Document 1-1 Filed 04/12/21 Page 1 of 4
Probable Cause

       3.         The facts in this affidavit come from my personal observations,          my training and

experience, and information      obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all my knowledge     about this matter.

       4.         During the fall 2017, the Statewide Drug Enforcement           Unit (SDEU) identified a

drug trafficking organization    (DTO) that operated within the state of Alaska and abroad.           Over

the last three years, SDEU have identified approximately          20 members that have trafficked money

and narcotics within this DTO. One of these individuals           is Yauna TAYLOR.

       5.      For background,      TAYLOR was the girlfriend of the late Charles BAPTISTE               who

was shot and killed during an attempted drug robbery. SDEU had previously                identified

BAPTISTE as a possible source of supply (SOS) for the DTO. This home invasion happened at

the residence of Wayne DANIELS where TAYLOR and BAPTISTE                        also resided.

       6.      On 03/03/2021       law enforcement      personnel from the High Intensity Drug

Trafficking Area Task Force (HIDTA) conducted a controlled              buy from DANIELS at his

residence. During that operation, HIDTA observed Erin BARTLETT                  at DANIELS'      residence

asleep on the couch. DANIELS        informed the confidential      human source utilized in the operation

that BARTLETT       drives TAYLOR to meet a new SOS on the Parks Highway when TAYLOR

needs to resupply her narcotic inventory. DANIELS added that they do this to avoid detection by

law enforcement     because BARTLETT's          car is "clean."

       7.      On 3/12/21,      HIDTA personnel applied for and were granted a Ping warrant to

monitor TAYLOR's        location, via global positioning     satellite (GPS).



                                                        2




       Case 4:21-mj-00040-SAO Document 1-1 Filed 04/12/21 Page 2 of 4
           8.    On 4/1/21 HIDTA personnel observed TAYLOR's            GPS data in the vicinity of

Healy, AK. HIDTA personnel traveled south on the Parks Highway in attempt to intercept

TA YLOR. An Alaska State Trooper observed BARTLETT's               Black 2008 Mercury Morano

(bearing Alaska license plate LEF235) southbound         at mile marker 247; he confirmed that there

were two females occupying the vehicle.

           9.    Later that evening, Alaska State Troopers conducted a traffic stop on the vehicle

as it was traveling north on the Parks Highway at mile marker 345. The two females in the

vehicle were identified as TAYLOR and BARTLETT.              TAYLOR was found to be in possession

of approximately    27 ounces of suspected heroin.

           10.   BARTLETT     advised HIDTA personnel that she was driving TA YLOR to meet up

with someone to pick up heroin. BARTLETT        added that she did not know who the male was but

that he was African American that drove a silver sport utility vehicle. BARTLETT         stated that the

male pulled into a pull-out on the highway and TAYLOR          exited the car and got inside his

vehicle.    TAYLOR was in the male's vehicle for only a short while and then returned to

BARTLETT's       vehicle. According to BARTLETT,         TAYLOR then put a bag of heroin in another

bag containing hair products. BARTLETT       told HIDTA personnel that she has made this trip

with TAYLOR at least four times in the past.

II

II

II

II

II

II

                                                     3




           Case 4:21-mj-00040-SAO Document 1-1 Filed 04/12/21 Page 3 of 4
        11.    Based on the foregoing, I have probable cause to believe that Yauna TAYLOR

did knowingly possess, with intent to distribute, heroin.   r believe   the facts described herein

support the arrest of TAYLOR for violation of Title 21 U.S.C. §§ 841(a)(I)        and 846.




                                                                   submitted,


                                                                   "------~
                                                     Special Agent
                                                     Federal Bureau of Investigation




       Subscribed and sworn to before me on this 12th
      ———————                                    __   day of April 2021.




       Scott A. Oravec
       United States Magistrate Judge
       United States District Court
       District of Alaska




                                                 4




       Case 4:21-mj-00040-SAO Document 1-1 Filed 04/12/21 Page 4 of 4
